[Cite as State v. Vinson, 2014-Ohio-3249.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                      :

                 Plaintiff-Appellee,                :                No. 13AP-825
                                                                   (C.P.C. No. 13CR-2512)
v.                                                  :
                                                               (REGULAR CALENDAR)
Dalray Vinson,                                      :

                 Defendant-Appellant.               :



                                             D E C I S I O N

                                       Rendered on July 24, 2014


                 Ron O'Brien, Prosecuting Attorney, and Megan Jewett, for
                 appellee.

                 Brian J. Rigg, for appellant.

                   APPEAL from the Franklin County Court of Common Pleas


LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, Dalray Vinson, appeals from a judgment of the
Franklin County Court of Common Pleas, convicting him of one count each of attempted
murder and felonious assault, each with a specification. Because sufficient evidence and
the manifest weight of the evidence support appellant's convictions, we affirm.
I. Facts and Procedural History
        {¶ 2} On May 9, 2013, the Franklin County Grand Jury indicted appellant on the
following charges: (1) aggravated robbery, a first degree felony, in violation of R.C.
2911.01, (2) attempted murder, a first degree felony, in violation of R.C. 2903.02,
(3) felonious assault, a second degree felony, in violation of R.C. 2903.11, and (4) having a
weapon under disability, a third degree felony, in violation of R.C. 2923.13. Count 4,
No. 13AP-825                                                                             2

weapon under disability, was tried before the court while the first three charges were tried
to a jury.
       {¶ 3} According to the evidence at trial, in the early morning hours of March 8,
2013, Columbus Police Officers Finch and Drake were dispatched to 1031 Geers Avenue.
Upon arriving, the officers observed Stephen Foster lying in the street. Foster had been
shot multiple times. While the officers were waiting for medics to arrive, Foster stated
someone named "Dalray" had shot him. (Tr. Vol. II, 47.)
       {¶ 4} The medics determined Foster was in critical condition and transported him
to the hospital while officers secured the crime scene located outside of 1071 Seymour
Avenue, one street over from where the officers originally found Foster. Later that
morning, detectives photographed the scene and collected physical evidence including
spent shell casings fired from a 40-caliber semi-automatic firearm. The officers also
documented other physical evidence at the crime scene including bullet strikes on the
ground and a blood trail leading from 1071 Seymour Avenue to the area of 1072 Geers
Avenue.
       {¶ 5} Michael Mooney, an evidence technician at the Columbus Police Crime Lab,
testified at trial that he performed a fingerprint analysis on the spent shell casings, but
was unable to detect latent fingerprint details. Mooney testified the results were not
surprising, as fingerprint details burn up when a gun is fired.
       {¶ 6} Foster testified at trial that earlier on the night of the shooting, he went to
Club Vission on Refugee Road. While at the club, Foster saw appellant wearing eyeglasses
called Gazelles and a black bubble coat. Foster had known appellant for approximately
two months but never had a problem or conflict with him. Appellant and Foster went to
the same after-hours club when they left Club Vission.
       {¶ 7} Foster testified that after he left the after-hours club, he drove alone to 1071
Seymour Avenue, arriving at approximately 3:30 a.m. Foster also testified that he parked
under a street light and when he exited his car he clearly saw appellant, who was wearing
the same glasses and coat Foster had seen appellant wearing earlier that night. According
to Foster's testimony, appellant told Foster to "empty your pockets." (Tr. Vol. III, 177.)
Foster then turned and began running away from appellant. While fleeing, Foster heard
gunshots and felt bullets hit him. Foster did not see a gun or appellant firing a gun and no
No. 13AP-825                                                                                3

one else witnessed the shooting. Foster continued running away from appellant, jumping
multiple fences until he could no longer run. Foster testified he crawled to the front door
of 1072 Geers Avenue and banged on the door, but no one answered. He then collapsed
between parked cars in the street.
       {¶ 8} At trial, the jury found appellant guilty of attempted murder and felonious
assault.   In addition, the jury found appellant did display, brandish or indicate he
possessed a firearm to facilitate the commission of both offenses.            The jury found
appellant not guilty of aggravated robbery. Further, after a bench trial, the court found
appellant guilty of possessing a weapon under disability. Appellant timely appealed his
convictions to this court on August 27, 2013.
II. Assignment of Error
       {¶ 9} Appellant assigns the following assignment of error for our review:
              [1.] The verdict is against the sufficiency and manifest weight
              of the evidence.

III. Standard of Review
       {¶ 10} "Sufficiency of the evidence is a legal standard that tests whether the
evidence introduced at trial is legally sufficient to support a verdict." State v. Cassell, 10th
Dist. No. 08AP-1093, 2010-Ohio-1881, ¶ 36, citing State v. Thompkins, 78 Ohio St. 3d
380, 386 (1997). In reviewing a challenge to the sufficiency of the evidence, an appellate
court must determine "whether, after viewing the evidence in a light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
proven beyond a reasonable doubt." State v. Jenks, 61 Ohio St. 3d 259 (1991), paragraph
two of the syllabus, superseded by constitutional amendment on other grounds as
recognized in State v. Smith, 80 Ohio St. 3d 89, 102 (1997).
       {¶ 11} "While sufficiency of the evidence is a test of adequacy regarding whether
the evidence is legally sufficient to support the verdict as a matter of law, the criminal
manifest weight of the evidence standard addresses the evidence's effect of inducing
belief." Cassell at ¶ 38, citing State v. Wilson, 113 Ohio St. 3d 382, 2007-Ohio-2202, ¶ 25,
citing Thompkins at 386-87. "When a court of appeals reverses a judgment of a trial court
on the basis that the verdict is against the weight of the evidence, the appellate court sits
as a 'thirteenth juror' and disagrees with the factfinder's resolution of the conflicting
No. 13AP-825                                                                             4

testimony." Thompkins at 387, citing Tibbs v. Florida, 457 U.S. 31, 42 (1982). " 'The court,
reviewing the entire record, weighs the evidence and all reasonable inferences, considers
the credibility of witnesses and determines whether in resolving conflicts in the evidence,
the jury clearly lost its way and created such a manifest miscarriage of justice that the
conviction must be reversed and a new trial ordered.' " Id., quoting State v. Martin, 20
Ohio App. 3d 172, 175 (1st Dist.1983). This discretionary authority " 'should be exercised
only in the exceptional case in which the evidence weighs heavily against the conviction.' "
Id., quoting Martin at 175.
IV. Discussion
       {¶ 12} In his sole assignment of error, appellant asserts that neither sufficient
evidence nor the manifest weight of the evidence supports his convictions. However,
appellant does not argue the state failed to present evidence establishing all the elements
of the offenses for which he was convicted. Instead, appellant argues there was a lack of
physical evidence and corroborating testimony presented at trial by the state and that the
victim's testimony is not credible. We disagree.
       {¶ 13} As to physical evidence, appellant claims the investigating officers failed to
collect any usable shoe impressions or fiber samples for comparison to appellant's, and
did not perform gunshot residue tests. Further, appellant argues the lack of fingerprint
evidence on the spent shell casings at the crime scene demonstrates a failure by the state
to prove its case. We do not find this argument well-taken.
       {¶ 14} A lack of physical evidence, standing alone, does not render appellant's
conviction against the manifest weight of the evidence. State v. Conner, 10th Dist. No.
12AP-698, 2013-Ohio-2773, ¶ 12, citing State v. Shedwick, 10th Dist. No. 11AP-709, 2012-
Ohio-2270, ¶ 32, citing State v. Berry, 10th Dist. No. 10AP-1187, 2011-Ohio-6452, ¶ 20,
citing State v. Nix, 1st Dist. No. C-030696, 2004-Ohio-5502, ¶ 65-71; see also State v.
Jackson, 7th Dist. No. 09 JE 13, 2009-Ohio-6407 (holding that a conviction based on
victim's testimony identifying defendant was not against the manifest weight of the
evidence despite the lack of physical evidence. "If [the victim's] testimony is believed then
the lack of fingerprints, DNA, footprints or any other physical evidence does not render
the conviction against the manifest weight of the evidence."). Jackson at ¶ 16.
No. 13AP-825                                                                              5

       {¶ 15} While there was no physical evidence connecting appellant to the scene,
testimony at trial established why such evidence was unavailable. The detective explained
that footprints could not be collected because of the wet conditions at the scene and gun
residue tests could not be conducted because the tests require a suspect to be present.
According to the evidence technician, latent fingerprints are not typically recoverable
from spent shell casings.
       {¶ 16} Even though the state was unable to collect certain physical evidence from
the scene, the evidence the state collected corroborated Foster's testimony. The state
recovered a number of spent shell casings from the scene and located bullet "trailing
marks" which demonstrate appellant used a firearm during the commission of the crime.
(Tr. Vol. II, 91.) Further, the detective corroborated, through a series of blood spots at the
scene, Foster's testimony regarding the path he ran while fleeing the gunshots. Therefore,
even though physical evidence is not required for a defendant to be convicted, the state
produced physical evidence supporting Foster's testimony.
       {¶ 17} With respect to appellant's credibility argument, the jury reasonably found
Foster's testimony credible. Where convictions are based largely on the testimony of one
individual, the jury is in the best position to weigh the credibility of the witness and is
entitled to believe or disbelieve the testimony. State v. Thompson, 10th Dist. No. 07AP-
491, 2008-Ohio-2017, ¶ 35. " 'When an appellant attacks the credibility of a witness on
manifest weight grounds, it is inappropriate for a reviewing court to interfere with factual
findings of the trier of fact which accepted the testimony of such witness unless the
reviewing court finds that a reasonable juror could not find the testimony of the witness to
be credible.' " State v. Brown, 10th Dist. No. 02AP-11, 2002-Ohio-5345, ¶ 10, quoting
State v. Long, 10th Dist. No. 96APA04-511 (Feb. 6, 1997). The victim's testimony alone is
satisfactory evidence on which to base a conviction. State v. Jackson, 10th Dist. No.
06AP-1267, 2008-Ohio-1277, ¶ 29-30.
       {¶ 18} Although no fingerprints or footprints were recovered from the crime scene
directly linking appellant to the crime, Foster's testimony identifying appellant as the
person who shot him is sufficient grounds for a conviction. As discussed above, Foster
had seen appellant twice before on the same night wearing a distinctive coat and
eyeglasses. Upon arriving at 1071 Seymour Avenue, Foster testified that he parked under
No. 13AP-825                                                                            6

a street light and clearly saw appellant. Foster further testified that as soon as he turned
and began running he heard gunshots and felt bullets hitting him. Further corroborating
Foster's testimony, Officer Finch of the Columbus Police Department testified that when
he arrived at the scene of the shooting, Foster said that "Dalray" shot him.
       {¶ 19} Foster also testified that after the shooting, in April 2013, appellant
approached Foster to explain why he had shot Foster and that he was "trying to make it
right." (Tr. Vol. III, 200.) Foster went on to testify that appellant believed Foster had
called him a "snitch" and then admitted to shooting Foster. (Tr. Vol. III, 200.)        The
weight of the evidence demonstrates the jury did not clearly lose its way in finding
appellant guilty of the charges against him.
       {¶ 20} After reviewing the entire record, we find sufficient evidence to support
appellant's convictions and the weight of evidence demonstrates the jury did not clearly
lose its way in finding appellant guilty of the charges against him. Accordingly, we
overrule appellant's sole assignment of error.
V. Conclusion
       {¶ 21} Upon a complete review of the record, we conclude appellant's convictions
were supported by legally sufficient evidence and were not against the manifest weight of
the evidence. Accordingly, we overrule appellant's assignment of error and affirm the
judgment of the Franklin County Court of Common Pleas.

                                                                       Judgment affirmed.

                            KLATT and DORRIAN, JJ., concur.